UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

OCALA DIVISION
ERNEST J. VENNEAU,
Plaintiff,
Vv. Case No: 5:19-cv-299-Oc-02PRL

MS. WOODARD, MS. DUDSHOFF,
MS. RANDOLPH, MS. HOLMES,

Defendants.

 

ORDER

Plaintiff initiated this action on September 20, 2019 by filing a pro se Civil Rights
Complaint (Doc. 1) and has been granted leave to proceed in forma pauperis (Doc. 7).
The case is before the Court for screening pursuant to the Prison Litigation and Reform
Act (PLRA). The PLRA directs the Court to dismiss a case if the Court determines
that the action is frivolous, malicious, fails to state claim upon which relief can be
granted, or seeks monetary relief against a defendant who is immune from such relief.!

The Court must liberally construe a pro se plaintiff's allegations.’

 

1 See 28 U.S.C. §§ 1915A, 1915(e)(2).

2 Haines v. Kerner, 404 U.S. 519 (1972); see also Miller v. Stanmore, 636 F.2d 986, 988 (5th Cir.
1981).
Claims

 

In his Complaint, Venneau sues Ms. Woodard (Assistant Warden, Sumter CI),
Ms. Dudshoff (Head of Classification, Sumter CI), Ms. Randolph (Head of
Classification, Butler Reception), Ms. Holmes (State Classification Officer, Butler
Reception), for alleged wrongdoing during his incarceration at Sumter CI and Butler
Reception.’ (Doc. 1 at 5-17). Venneau claims that Defendants “maliciously with total
disregaurd [sic] to plaintiffs life, failed to protect plaintiff, sending him to a violent
gang infested inviorment [sic]. Plaintiffs throat was sliced.” (Doc. 1 at 21).

For relief, Plaintiff seeks nominal damages of $1.00 and
“‘punitive/compensatory damages of $200,000.00 per claim/per Defendant.” Jd.

Improper Joinder

A plaintiff may set forth related claims in one civil rights complaint. Pursuant
to Federal Rule of Civil Procedure 20(a), a plaintiff may not join unrelated claims and
various defendants unless the claims arise “out of the same transaction, occurrence, or
series of transactions or occurrences and if any question of law or fact common to all
defendants will arise in the action.” Jd. As recognized by the Eleventh Circuit, “a claim
arises out of the same transaction or occurrence if there is a logical relationship
between the claims.” Construct Aggregates, Ltd. v. Forest Commodities Corp., 147 F.3d
1334, 1337 (11th Cir. 1998). Claims that are unrelated must be raised in separate

actions.

 

> The institution Plaintiff names is correctly named Reception and Medical Center.
2
Allowing this action to go forward against all 4 defendants would prejudice the
defendants and would be fundamentally unfair. See Don King Prods., Inc. v. Colon-
Rosario, 561 F. Supp. 2d 189, 192 (D.P.R. 2008) (where claims against multiple
defendants arose from distinct transactions and would give rise to unique defenses, the
plaintiffs “convenience to bring all claims against these defendants in one action
without paying fee for each defendant, is outweighed by the prejudice and delay it
would put on the Court’s shoulders, as well as each defendant’s defense counsel”).

Under Federal Rule of Civil Procedure 21, the proper remedy for improper
joinder of parties is not dismissal. Rather, “[o]n motion or on its own, the court may
at any time, on just terms, add or drop a party. The court may also sever any claim
against a party.” Jd.

Here, it is appropriate to dismiss the claims arising out of Reception and
Medical Center* and proceed in this Court only on the claims arising out of Sumter
CI.

Conclusion

Accordingly, it is hereby ORDERED:

1. Plaintiffs claims against Reception and Medical Center Defendants
Randolph and Holmes are DISMISSED without prejudice to raising these claims in

the proper venue. The Clerk is directed to enter judgment accordingly.

 

4 Reception and Medical Center is in Lake Butler, Union County, Florida. Union County is
in this District but is in the Jacksonville Division. See M.D. Fla. R. 1.02(b)(1).

3
2; Plaintiffs claims against Sumter CI Defendants Woodward and

Dudshoff will remain in this case.
i
DONE and ORDERED in Tampa, Florida on Novembef-_, 2019.

les
WILLIAM F. JUNG
UNITED STATES DISTRICT JUDGE

Copies furnished to:
Pro Se Party
